Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 1 of 31 PageID #: 761



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 --------------------------------------X

 RONALD DELORME,


                        Plaintiff,
                                                    MEMORANDUM AND ORDER
       -against-
                                                    17-CV-6909(KAM)(ST)


 NEW YORK AUTOMOTIVE AND DIESEL
 INSTITUTE and YESID CABALLERO,
 individually and as an aider and
 abettor,

                        Defendants.

 --------------------------------------X
 KIYO A. MATSUMOTO, United States District Judge:

            On November 27, 2017, Ronald Delorme (“plaintiff” or

 “Mr. Delorme”) commenced this action, bringing claims of

 discrimination based on his race and national origin, and

 alleging unlawful retaliation, pursuant to Title VII of the

 Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq. (“Title

 VII”); the New York State Human Rights Law, N.Y. Exec. Law §§

 290 et seq. (“NYSHRL”); and the New York City Human Rights Law

 (“NYCHRL”), New York City Administrative Code § 8-107, et seq.,

 as amended.    Plaintiff alleges racial and/or national origin

 discrimination and retaliation by defendants New York Automotive

 and Diesel Institute (“NYADI”) and NYADI’s Director of Student

 Services, Yesid Caballero (together, “defendants”).
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 2 of 31 PageID #: 762



             Presently before the Court is defendants’ motion for

 summary judgment.      (ECF No. 42, Motion for Summary Judgment; see

 ECF No. 44, Defendants’ Memorandum of Law in Support; ECF No.

 47, Defendants’ Reply Memorandum of Law.)           Plaintiff opposes the

 motion.   (See ECF No. 46, Plaintiff’s Memorandum of Law in

 Opposition (“Pl. Opp.”).)       For the reasons provided below, the

 Court GRANTS defendants’ motion for summary judgment in its

 entirety.

                                  BACKGROUND

             The following timeline of events is taken from the

 parties’ filings pursuant to Local Civil Rule 56.1. 1            (See ECF

 No. 43, Defendant’s Rule 56.1 Statement of Undisputed Material

 Facts (“Def.’s 56.1 Stm’t”); ECF No. 46-1, Plaintiff’s

 Objections to Defendant’s Rule 56.1 Statement (“Pl. 56.1

 Stm’t”).)    The Court has considered whether the parties have

 proffered admissible evidence in support of their purported

 undisputed or disputed facts, and has viewed the facts in a

 light most favorable to plaintiff.


 1      Local Civil Rule 56.1 provides that a party moving for summary judgment
 “shall annex[] to the notice of motion a separate, short and concise
 statement . . . of the material facts to which the moving party contends
 there is no genuine issue to be tried.” L. Civ. R. 56.1(a). The party
 opposing the motion must “include a correspondingly numbered paragraph
 responding to each numbered paragraph in the statement of the moving party”
 with the opposition. Local Civ. R. 56.1(b). Each of these paragraphs must
 cite to admissible evidence. L. Civ. R. 56.1(c). Facts supported by
 admissible evidence that were not contradicted by citations to admissible
 evidence are deemed admitted. See Ferraro v. New York City Dep’t of Educ.,
 404 F. Supp. 3d 691, 698 (E.D.N.Y. 2017), aff’d, 752 F. App’x 70 (2d Cir.
 2018).

                                       2
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 3 of 31 PageID #: 763



          A. The Parties

            Mr. Delorme was born in Haiti and identifies as black.

 (Def.’s 56.1 Stm’t ¶ 2.)      Defendant NYADI is an automotive

 career school, located in Jamaica, New York, licensed by the New

 York State Department of Education, nationally accredited by the

 Accrediting Commission of Career Schools and Colleges, and

 certified by the National Automotive Technician Education

 Foundation.    (Id. ¶ 3.)    Defendant Yesid Caballero commenced

 employment with NYADI on March 25, 2015, as Director of Student

 Services/Training and Development.        (Id. ¶ 4.)    As Director of

 Student Services/Training and Development, Mr. Caballero’s

 responsibilities included overseeing students, pedagogical

 training, and classroom observations.         (Id. ¶ 5.)

          B. Plaintiff’s Employment with NYADI

            In total, plaintiff was employed by NYADI for

 approximately twelve years, over two time periods: first, for

 approximately four years from 2003 to 2007, and then again for

 approximately eight years from August 21, 2008 until his

 termination on September 6, 2016.        (Id. ¶ 1.)    In 2003,

 plaintiff was hired as an instructor at NYADI.          (Id. ¶ 6.)    In

 2007, plaintiff voluntarily resigned his instructor position and

 was rehired in August 2008.       (Id. ¶ 7.)    At all relevant times,

 plaintiff was employed as an automotive instructor by NYADI, and



                                      3
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 4 of 31 PageID #: 764



 his duties included teaching courses in advanced

 electronics/electrical.      (Id. ¶ 8.)

             NYADI required all instructors to obtain Automotive

 Service Excellence (“ASE”) certifications.          (Id. ¶ 9.)     As of

 November 25, 2014, Mr. Delorme had taken twenty-three ASE exams,

 four of which he passed.       (Id. ¶ 11.)    Of the remaining exams,

 Mr. Delorme either failed or did not appear for the exam.             (Id.

 ¶ 12.)   Over the duration of his employment at NYADI, plaintiff

 obtained three ASE certifications.         (Id. ¶ 16.)

          C. May 28, 2015 Instructor Training

             On May 28, 2015, 2 plaintiff, along with other

 instructors, attended a weekly presentation by Mr. Caballero

 entitled “Teaching Diverse Student Populations.”           (Id. ¶ 17; Ex.

 D, Aff. of Patrick Hart, dated June 28, 2019 (“Hart Aff.”), at

 Ex. 1, “Instructor Training Sign-In Sheet,”; see also Ex. E,

 Caballero Dep. Tr., at 27:13-27:20; Ex. F, Aff. of Edward Boyle,

 dated July 15, 2019 (“Boyle Aff.”), ¶         5; Ex. G, Aff. of Peter


 2     Plaintiff asserts that the date of the training was May 28, 2016, one
 year later than the date reported on the sign-in sheet. (Pl. 56.1 Stm’t ¶
 17.) However, in an opposition to summary judgment, the nonmoving party may
 not rely on unsupported recollections, assertions, conjecture, or surmise.
 Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.1995).
 The non-moving party must do more than show that there is “‘some metaphysical
 doubt as to the material facts,’” McClellan v. Smith, 439 F.3d 137, 144 (2d
 Cir.2006) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
 U.S. 574, 586 (1986)), “[he] must set forth significant, probative evidence
 on which a reasonable fact-finder could decide in [his] favor,” Senno v.
 Elmsford Union Free Sch. Dist., 812 F. Supp. 2d 454, 468 (S.D.N.Y.
 2011)(citing Anderson v. Liberty Lobby, 477 U.S. 242, 256–57 (1986)).
 Plaintiff’s own recollection of the date of the meeting does not, in light of
 the sign-in sheet proffered by defendants as evidence (see Ex. D), constitute
 sufficient probative evidence to create a dispute of material fact.

                                       4
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 5 of 31 PageID #: 765



 Licostie, dated July 15, 2019 (“Liscostie Aff.”), ¶ 4; Ex. J,

 Aff. of Balwant Basdeo, dated July 15, 2019, ¶ 3).)           During the

 presentation, Mr. Caballero distributed handouts containing

 information about classroom management, student engagement in

 the classroom, and theories about how students learn.            (Def.’s

 56.1 Stm’t ¶ 18.)     The handouts Mr. Caballero distributed did

 not reference grouping students by race.         (Id. ¶¶ 18-20.)

 However, Mr. Caballero admitted to orally expressing his views

 of the supposed benefits of grouping students by race to “learn

 better or faster,” including, for example, stating that “Latin

 and Asian students tend to learn well when they’re grouped

 . . .; White students tend to learn better, typically, when they

 work alone . . .; African American students tend to learn better

 when the information is written on the board, not only

 verbalized.”    (Pl. 56.1 Stm’t ¶ 19.)

            Plaintiff states that he made multiple complaints

 about the comments Mr. Caballero made during the training, which

 were ignored by his superiors, but there is no written record of

 plaintiff’s complaints.      (Id. ¶ 21.)

          D. Plaintiff’s May 2015 Application for a Supervisor
             Position

            In May 2015, NYADI posted a notice about a job opening

 for an Automotive Program Supervisor position.          (Def.’s 56.1

 Stm’t ¶ 22.)    The posting indicated that applicants must possess


                                      5
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 6 of 31 PageID #: 766



 “[a] minimum of 5 years of automotive industry/supervisory

 experience including a working knowledge in automotive

 electrical electronics, HVAC systems, brakes, steering and

 suspension.”    (Id.)   At the time of the May 2015 job posting,

 Mr. Delorme did not have the requisite five years of automotive

 supervisory experience.      (Id. ¶ 23.)     On May 18, 2015, plaintiff

 submitted an application for the automotive supervisor position,

 along with a copy of his résumé, to Patrick Hart, the president

 of NYADI.    (Id. ¶ 24.)    According to plaintiff’s application, he

 did not have any supervisory experience, and had only two years

 of relevant automotive industry experience prior to working at

 NYADI.   (Id. ¶ 26.)    NYADI interviewed plaintiff twice in

 consideration for the promotion.         (Id. ¶ 27.)   Specifically,

 plaintiff interviewed with Mr. Hart, Mr. Caballero, and Robert

 Lagnese (the vice president of NYADI).         (Id. ¶ 28.)    Ultimately,

 NYADI hired another applicant for the position, Scott Rose.

 (Id. ¶ 29.)    Mr. Rose had over thirty years of industry and

 management experience and held ASE certifications in fourteen

 different subject areas, including a master ASE certification as

 an automobile technician.       (Id. ¶¶ 31, 32.)     At the time of his

 application, plaintiff had three current ASE certifications, had

 passed four other ASE exams, and did not hold master ASE

 certifications in any area.       (Id. ¶¶ 33-36.)



                                      6
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 7 of 31 PageID #: 767



          E. September 1, 2016 Altercation Between Plaintiff and
             Mr. Basdeo, Resulting in Plaintiff’s Termination on
             September 6, 2016

            Plaintiff’s employment with NYADI was terminated on

 September 6, 2016, after an investigation by NYADI revealed that

 plaintiff physically assaulted Balwant Basdeo, a fellow NYADI

 instructor.    (Id. ¶¶ 38-39.)     The investigation was conducted by

 Mr. Hart, the president of NYADI, sometime between September 1

 and September 6, 2016.      (Pl. 56.1 Stm’t ¶ 39.)      Plaintiff was

 not interviewed as part of the investigation.          (Id.)   Mr. Hart

 interviewed and collected statements from four eyewitnesses to

 the incident: Edward Boyle, Peter Licostie, Farook Khan, and

 Patrick O’Reilly.     (Ex. D, Hart Aff., ¶ 38.)

            According to the results of the investigation, on

 September 1, 2016, plaintiff initiated a verbal and physical

 altercation with Mr. Basdeo on the premises of NYADI.            (Def.’s

 56.1 Stm’t ¶ 40.)     The verbal altercation was apparently in

 response to racially offensive comments Mr. Basdeo allegedly

 made to students earlier in the day.        (Id. ¶ 41.)     Plaintiff

 admitted that he put out his foot to stop Mr. Basdeo from

 leaving the conversation.       (Id.)

            Mr. Boyle, a witness to the incident, submitted an

 affidavit in this case and completed a contemporaneous incident

 report stating that he “saw Mr. Delorme approach Mr. Basdeo in a

 violent and threatening manner,” and that “Mr. Basdeo informed

                                         7
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 8 of 31 PageID #: 768



 [him] that Mr. Delorme had assaulted him.”          (Ex. F, Boyle Aff.,

 ¶¶ 10-17; “Incident Report” annexed to Boyle Aff. as Ex. 1.)

 Another witness, Mr. Licostie, also submitted an affidavit and

 completed an incident report stating that he “heard Mr. Delorme

 yelling at [Mr.] Basdeo,” and that he “then saw Mr. Delorme grab

 Mr. Basdeo around the neck and turn him around.”           (Ex. G,

 Liscostie Aff., ¶¶ 7-11; “Incident Report” annexed to Licostie

 Aff. as Ex. 1.)     According to Mr. Licostie, “Mr. Delorme then

 punched Mr. Basdeo in the face.”         (Id.)   Mr. Khan submitted an

 affidavit and made a contemporaneous statement documenting that,

 “[w]ithout warning, Mr. Delorme approached Mr. Basdeo and

 grabbed him while trying to wrestle Mr. Basdeo away from where

 we were speaking.”     (Ex. H, Affidavit of Farook Khan, dated July

 15, 2019 (“Khan Aff.”), ¶¶ 3-6; “Khan Statement” annexed to Khan

 Aff. as Ex. 1.)     According to Mr. Khan, “Mr. Basdeo was able to

 break free from Mr. Delorme’s grasp initially, but then Mr.

 Delorme continued to wrestle and grab Mr. Basdeo a second time.”

 (Id.)   The final eyewitness, Mr. O’Reilly, submitted an

 affidavit and made a statement indicating that, as he was

 speaking with Mr. Khan and Mr. Basdeo, “Mr. Delorme . . .

 approached Mr. Basdeo and without warning, grabbed Mr. Basdeo

 and promptly put him in a headlock.”         (Ex. I, Affidavit of

 Patrick O’Reilly, dated July 15, 2019 (“O’Reilly Aff.”), ¶¶ 3-7;

 “O’Reilly Statement” annexed to O’Reilly Aff. as Ex. 1.)

                                      8
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 9 of 31 PageID #: 769



 According to Mr. O’Reilly, “Mr. Delorme dragged Mr. Basdeo away

 from Mr. Khan’s vehicle and punched Mr. Basdeo in the face,” and

 that “[p]rior to this, Mr. Basdeo was talking to Mr. Khan and

 myself and had not addressed Mr. Delorme.”          (Id.)

            At the time of the incident, NYADI had a Personnel and

 Benefits Handbook which contained a code of conduct for

 employees, as well as the possible consequences for violating

 that code.    (Def.’s 56.1 Stm’t ¶ 44.)       Plaintiff confirmed he

 was aware of NYADI’s employment policy, including the possible

 consequences for violating it.       (Id. ¶ 45.)     NYADI’s employment

 policy forbade fighting, threatening another person, or verbally

 abusing others with obscene or foul language.          (Id.)   Plaintiff

 testified that he understood that the consequences of violating

 NYADI’s policy could include termination.         (Id. ¶ 46.)

            Plaintiff’s employment with NYADI was terminated on

 September 6, 2016.     (Id. ¶ 38.)

          F. Instructors Hired by NYADI Allegedly to Replace
             Plaintiff After his Termination

            Plaintiff claims, without evidentiary support, that

 after his termination, NYADI hired two instructors, John Moore

 and Radames Sanchez, to replace him.        (Id. ¶ 49.)     Mr. Sanchez

 and Mr. Moore were both hired before plaintiff was terminated.

 (Id. ¶ 50.)    Defendants have proffered evidence that Mr. Sanchez

 and Mr. Moore were hired to teach different courses than


                                      9
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 10 of 31 PageID #: 770



 plaintiff.    (Id. ¶ 51.)     Specifically, NYADI hired Mr. Sanchez

 to teach courses in chassis and/or brake systems, and Mr. Moore

 to teach transmissions.       (Id.)   Neither Mr. Sanchez nor Mr.

 Moore were hired to teach plaintiff’s courses in advanced

 electronics/electric, and plaintiff did not teach courses in

 transmissions, chassis, and/or brake systems.           (Id. ¶ 52.)

          G. Plaintiff’s Instant Federal Discrimination Complaint

             On December 19, 2016, plaintiff filed an initial

 administrative complaint with the Equal Employment Opportunity

 Commission (“EEOC”) alleging, inter alia, that defendants

 treated him differently based on his race.          (Id. ¶ 55.)    On

 August 29, 2017, the EEOC issued a Notice of Right to Sue.              (Id.

 ¶ 56.)

             Plaintiff commenced this action on November 27, 2017,

 asserting claims of discrimination based on race and national

 origin, and retaliation, pursuant to Title VII, the New York

 State Human Rights Law, and the New York City Human Rights Law.

 Plaintiff alleges, inter alia, that defendants discriminated

 against him on the basis of his race and national origin by

 denying his application for a promotion and by terminating him,

 and retaliated against him by terminating his employment because

 he complained about the statements Mr. Caballero made during the

 May 2015 training.



                                       10
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 11 of 31 PageID #: 771



             By stipulation filed July 12, 2019, plaintiff

 voluntarily dismissed his failure to promote claim brought

 pursuant to Title VII as untimely, 3 the dismissal of which the

 Court “so-ordered” on July 17, 2019.          (ECF No. 31., so ordered

 on 7/12/2019.)

                               LEGAL STANDARD

             Summary judgment shall be granted to a movant who

 demonstrates “that there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter

 of law.”    Fed. R. Civ. P. 56(a).        “A fact is ‘material’ for

 these purposes when it ‘might affect the outcome of the suit

 under the governing law.’”       Rojas v. Roman Catholic Diocese of

 Rochester, 660 F.3d 98, 104 (2d Cir. 2011) (quoting Anderson,

 477 U.S. at 248).      No genuine issue of material fact exists

 “unless there is sufficient evidence favoring the nonmoving

 party for a jury to return a verdict for that party.            If the

 evidence is merely colorable, or is not significantly probative,

 summary judgment may be granted.”          Anderson, 477 U.S. at 249-50

 (citations omitted).

             When bringing a motion for summary judgment, the

 movant carries the burden of demonstrating the absence of any

 disputed issues of material fact and entitlement to judgment as



 3     The Court therefore evaluates plaintiff’s claims stemming from the
 failure to promote as pleaded pursuant to the NYSHRL and the NYCHRL only.

                                      11
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 12 of 31 PageID #: 772



 a matter of law.     Rojas, 660 F.3d at 104.       In deciding a summary

 judgment motion, the court must resolve all ambiguities and draw

 all reasonable inferences against the moving party.            Flanigan v.

 Gen. Elec. Co., 242 F.3d 78, 83 (2d Cir. 2001) (citing

 Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

 587 (1986)).     A moving party may indicate the absence of a

 factual dispute by “showing . . . that an adverse party cannot

 produce admissible evidence to support the fact.”           Fed. R. Civ.

 P. 56(c)(1)(B).     Put another way, “[w]here the record taken as a

 whole could not lead a rational trier of fact to find for the

 non-moving party, there is no ‘genuine issue for trial.’”

 Matsushita Elec. Ind. Co., 475 U.S. at 587.

             Once the moving party has met its burden, “the

 nonmoving party may not rest upon mere conclusory allegations or

 denials.”    Castro v. Cty. of Nassau, 739 F. Supp. 2d 153, 165

 (E.D.N.Y. 2010) (citing R.G. Grp., Inc. v. Horn & Hardart Co.,

 751 F.2d 69, 77 (2d Cir. 1984)).          Rather, “the nonmoving party

 must come forward with admissible evidence sufficient to raise a

 genuine issue of fact for trial in order to avoid summary

 judgment.”    Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d

 Cir. 2008) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322-

 23 (1986)).     In deciding a motion for summary judgment, the

 court is dutybound not to weigh evidence or assess the



                                      12
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 13 of 31 PageID #: 773



 credibility of witnesses.       United States v. Rem, 38 F.3d 634,

 644 (2d Cir. 1994).

             “Employment discrimination cases raise special issues

 on summary judgment.”      Kenney v. New York City Dep’t of Educ.,

 No. 06-cv-5770, 2007 U.S. Dist. LEXIS 77926, at *7 (S.D.N.Y.

 Oct. 22, 2007).     Specifically, employment discrimination cases

 that involve a dispute concerning the “employer’s intent and

 motivation” may not be suitable for summary judgment. Id.; see

 also Holcomb v. Iona Coll., 521 F.3d 130, 137 (2d Cir. 2008).

 The Second Circuit has noted, however, that it “went out of

 [its] way to remind district courts that the impression that

 summary judgment is unavailable to defendants in discrimination

 cases is unsupportable.”       Weinstock v. Columbia Univ., 224 F.3d

 33, 41 (2d Cir. 2000) (quotation omitted); see also Reeves v.

 Sanderson Plumbing Prods., Inc., 530 U.S. 133, 148 (2000)

 (“trial courts should not ‘treat discrimination

 differently from other ultimate questions of fact’”) (quoting

 St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 524 (1993));

 Holcomb, 521 F.3d at 137 (“Even in the discrimination context,

 however, a plaintiff must provide more than conclusory

 allegations to resist a motion for summary judgment.”).




                                      13
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 14 of 31 PageID #: 774



                                  DISCUSSION

             Plaintiff argues that NYADI’s failure to promote him

 in 2015, and NYADI’s termination of him in 2016, were

 discriminatory acts based on his race and national origin in

 violation of federal, state, and local law.          (See Pl. Opp. at 8-

 16.)    In addition, plaintiff argues that his termination was in

 retaliation for the complaints he allegedly filed after Mr.

 Caballero made discriminatory remarks at a training session.

 (See id. at 16-19.)

    I.    Plaintiff’s Race and National Origin Discrimination
          Claims Fail under Title VII and State Law

          A. Legal Standard

             Under the McDonnell Douglas framework established by

 the Supreme Court, “a plaintiff must first establish a prima

 facie case of discrimination by showing: (1) []he belonged to a

 protected class, (2) was qualified for the position []he held or

 sought, and (3) suffered an adverse employment action (4) under

 circumstances giving rise to an inference of discriminatory

 intent.”    Fanelli v. New York, 200 F. Supp. 3d 363, 370

 (E.D.N.Y. 2016) (citing Terry v. Ashcroft, 336 F.3d 128, 137-38

 (2d Cir. 2003)).     “This burden is minimal and does not require

 specific evidence of discrimination.”         Brown v. Baldwin Union

 Free Sch. Dist., 603 F. Supp. 2d 509, 514 (E.D.N.Y. 2009)

 (citing Joseph v. Leavitt, 465 F.3d 87, 90 (2d Cir. 2006)).


                                      14
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 15 of 31 PageID #: 775



             “A plaintiff sustains an adverse employment action if

 he or she endures a materially adverse change in the terms and

 conditions of employment.”       Joseph, 465 F.3d at 90 (quotation

 omitted).    “Examples of materially adverse employment actions

 include termination of employment, a demotion evidenced by a

 decrease in wage or salary, a less distinguished title, a

 material loss of benefits, significantly diminished material

 responsibilities, or other indices unique to a particular

 situation.”     Feingold v. New York, 366 F.3d 138, 152 (2d Cir.

 2004) (alternation and quotation omitted); see also Vega v.

 Hempstead Union Free Sch. Dist., 801 F.3d 72, 85 (2d Cir. 2015)

 (“A plaintiff sustains an adverse employment action if he or she

 endures a materially adverse change in the terms and conditions

 of employment.”).      An employer’s failure to promote an employee

 can constitute an adverse action for purposes of a claim of

 discrimination.     See Anderson v. Nassau Cty. Dep’t of Corr., 558

 F. Supp. 2d 283, 298 (E.D.N.Y. 2008).

             The plaintiff “bears the initial burden of proving by

 a preponderance of the evidence a prima facie case of

 discrimination; it is then the defendant’s burden to proffer a

 legitimate non-discriminatory reason for its actions; the final

 and ultimate burden is on the plaintiff to establish that the

 defendant’s reason is in fact pretext for unlawful

 discrimination.”     Moschetti v. N.Y.C. Dep’t of Educ., 778 F.

                                      15
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 16 of 31 PageID #: 776



 App’x 65, 65-66 (2d Cir. 2019).        “The employer’s burden of

 showing a legitimate non-discriminatory reason for its actions

 is not a particularly steep hurdle.”         Whethers v. Nassau Health

 Care Corp., 956 F. Supp. 2d 364, 375 (E.D.N.Y. 2013) (citing

 Leibowitz v. Cornell Univ., 584 F.3d 487, 499 (2d Cir. 2009)),

 aff’d, 578 F. App’x 34 (2d Cir. 2014).         “To rebut an employer’s

 proffered non-discriminatory rationale for its actions and

 withstand summary judgment, a plaintiff must present more than

 allegations that are ‘conclusory and unsupported by evidence of

 any weight.’”     Id. (quoting Smith v. Am. Ex. Co., 853 F.2d 151,

 154-55 (2d Cir. 1988)); see also Chan v. Donahoe, 63 F. Supp. 3d

 271, 297 (E.D.N.Y. 2014) (“In order to successfully rebut an

 employer’s purported non-discriminatory reason for the

 employment action, the plaintiff must establish pretext.”).

 “Thus, when the district court considers whether the evidence

 can support a verdict of discrimination on a motion for summary

 judgment, it must analyze the evidence, along with the

 inferences that may be reasonably drawn from it, and decide if

 it raises a jury question as to whether the plaintiff was the

 victim of discrimination.”       Grady v. Affiliated Cent., Inc., 130

 F.3d 553, 560 (2d Cir. 1997) (quotation omitted).

             “Claims brought under the NYSHRL are analyzed

 identically and the outcome of an employment discrimination

 claim made pursuant to the NYSHRL is the same as it is under

                                      16
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 17 of 31 PageID #: 777



 . . . Title VII.”      Hyek v. Field Support Servs., Inc., 461 F.

 App’x 59, 60 (2d Cir. 2012).        Accordingly, the Court will

 address plaintiff’s claims of discrimination under Title VII and

 the NYSHRL together.      The Court will separately discuss

 plaintiff’s discrimination claims under the NYCHRL.

          B. Application

             Plaintiff satisfies the first prong of a prima facie

 case pursuant to the McDonnell Douglas framework.           As a black

 Haitian man, plaintiff is a member protected classes.            Plaintiff

 alleges that he suffered two distinct adverse employment actions

 as a result of discrimination: the May 2015 denial of the

 promotion he applied for, and defendants’ termination of his

 employment in 2016.

             With respect to plaintiff’s NYSHRL claim for failure

 to promote, NYADI’s denial of a promotion fails to meet the

 second prong of the McDonnell Douglas framework, because he did

 not meet the minimum qualifications for the position he sought.

 Regarding his termination, plaintiff meets the second prong

 because he was employed as an instructor with NYADI for twelve

 years and had three current ASE certifications, demonstrating

 his qualifications for his position.         The termination claim,

 however, fails the fourth prong of the McDonnell Douglas

 framework, because plaintiff is unable to show circumstances

 giving rise to an inference of discriminatory intent.            Even if

                                      17
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 18 of 31 PageID #: 778



 he could make out a prima facie case, defendants have put forth

 uncontradicted evidence that there was a non-discriminatory

 reason for his termination—specifically, a physical altercation

 at work—and plaintiff has offered no evidence suggesting that

 the reason was pretext.

                 i.    Failure to Promote

             Plaintiff cannot make out a prima facie case under the

 NYSHRL that NYADI’s decision to give Mr. Rose a position over

 him in 2015 was a discriminatory act.         To meet the second prong

 of McDonnell Douglas, plaintiff must show that he was

 objectively qualified for the position to which he sought a

 promotion.    See Barrow v. Ford Motor Co., No. 03-cv-621, 2007 WL

 1655660, at *20 (W.D.N.Y. June 5, 2007).          The posting for the

 supervisory position plaintiff applied for indicated that

 applicants must possess “[a] minimum of 5 years of automotive

 industry/supervisory experience including a working knowledge in

 automotive electrical electronics, HVAC systems, brakes,

 steering and suspension.”       (Def.’s 56.1 Stm’t ¶ 22.)       Mr.

 Delorme concedes that he did not have the requisite five years

 of supervisory experience.       (See Pl. 56.1 Stm’t ¶ 22.)

             Moreover, plaintiff cites no evidence, circumstantial

 or otherwise, that NYADI’s decision to select Mr. Rose was due

 to plaintiff’s race or national origin.          And defendants have

 offered a straightforward, non-discriminatory reason that they

                                      18
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 19 of 31 PageID #: 779



 did so: Mr. Rose was more qualified.         (See Def.’s 56.1 Stm’t ¶

 30.)   Plaintiff disputes whether Mr. Rose was actually more

 qualified, but that factual dispute is not enough to preclude

 summary judgment.      Under the McDonnell Douglas framework, Mr.

 Delorme must “establish that the defendant’s reason” for

 promoting Mr. Rose over him “is in fact pretext for unlawful

 discrimination.”     Moschetti, 778 F. App’x at 65-66.

             Plaintiff has failed to do so.        Plaintiff’s argument

 focuses on his own qualifications, and asserts that Mr. Rose’s

 application, cover letter, and résumé did not necessarily

 demonstrate his superior qualifications.          (See Pl. Opp. at 15-

 16.)   Plaintiff’s attempt to create a factual dispute about

 whether Mr. Rose was actually more qualified, however, is

 irrelevant.     The undisputed evidence before the Court

 establishes that Mr. Rose had more supervisory experience and

 more ASE certifications, and thus plaintiff cannot show that

 NYADI’s stated reason for selecting him over plaintiff was

 pretext for discrimination.       See Kellman v. Metro. Transp.

 Auth., 8 F. Supp. 3d 351, 375 (S.D.N.Y. 2014) (summary judgment

 granted on failure to promote claim where “[t]he evidence

 submitted shows that plaintiff indeed had less . . .

 experience”).




                                      19
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 20 of 31 PageID #: 780



             There is thus no triable issue as to whether NYADI’s

 decision to fill the position with Mr. Rose instead of plaintiff

 violated the NYSHRL. 4

                 ii.    Termination

             Plaintiff also fails to make out a prima facie case

 that his termination was the result of discrimination, because

 he has proffered no evidence that supports an inference of

 discrimination.       Plaintiff argues that such an inference can be

 drawn because a similarly-situated employee, Mr. Basdeo, was not

 terminated for his role in the altercation, or for his allegedly

 discriminatory comments.       (See Pl. Opp. at 9.)      But the

 uncontradicted evidence suggests that Mr. Delorme and Mr. Basdeo

 were not similarly situated; all four eyewitnesses interviewed

 by NYADI stated that Mr. Delorme was the aggressor in the

 incident.    (See Exs. F-I.)     Plaintiff, at his deposition,

 admitted that Mr. Basdeo tried to walk away from him after

 plaintiff approached him.       (Def.’s 56.1 Stm’t ¶ 41.)

             If Mr. Basdeo in fact made offensive comments to

 students, then perhaps NYADI should also have investigated him

 and taken action against him, assuming NYADI was aware of the

 comments.    Whether or not NYADI did so, however, is not relevant

 to whether the termination action taken against plaintiff was




 4     Plaintiff previously dismissed his Title VII failure to promote claim.

                                      20
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 21 of 31 PageID #: 781



 discriminatory.     When faced with a situation in which two

 employees were involved in a physical altercation, NYADI

 investigated the incident and decided to terminate the

 aggressor.    Merely because NYADI did not also terminate or take

 adverse action against the non-aggressor does not raise a

 triable inference of discrimination.

             Furthermore, Mr. Basdeo was a fellow instructor, and

 not plaintiff’s supervisor.       Even if Mr. Basdeo made offensive

 remarks to students earlier in the day, courts have held that

 “verbal comments made by individuals not involved in making the

 adverse employment decision cannot themselves give rise to an

 inference of racial discrimination.”         Anderson v. Hertz Corp.,

 507 F. Supp. 2d 320, 328 (S.D.N.Y. 2007), aff’d, 303 F. App’x

 946 (2d Cir. 2008); see also Yarde v. Good Samaritan Hosp., 360

 F.Supp.2d 552, 560 (S.D.N.Y. 2005); Minton v. Lenox Hill Hosp.,

 160 F.Supp.2d 687, 695 (S.D.N.Y.2001).         If Mr. Basdeo made

 offensive comments to students earlier in the day, and those

 comments were the motivating factor behind plaintiff’s

 aggression, the alleged comments, on their own, do not raise an

 inference that plaintiff’s subsequent termination (in which Mr.

 Basdeo was not involved) was discriminatory.          Plaintiff must

 “link the adverse employment action to a discriminatory

 motivation,” or else his “claims fail.”          Sotomayor v. City of



                                      21
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 22 of 31 PageID #: 782



 New York, 862 F. Supp. 2d 226, 258 (E.D.N.Y. 2012), aff’d 713

 F.3d 163 (2d Cir. 2013).

             Even assuming, arguendo, that plaintiff established a

 prima facie case, defendants presented a legitimate non-

 discriminatory reason for plaintiff’s termination: namely, the

 physical altercation in which the employer found plaintiff to be

 the aggressor against Mr. Basdeo.         Plaintiff has not offered

 evidence to demonstrate that defendants’ stated reason for his

 dismissal was a pretext for discriminatory motives, and it

 appears from the record that NYADI made the decision only after

 investigating and interviewing four eyewitnesses.           “An

 employer’s good faith belief that an employee engaged in

 misconduct is a legitimate reason for terminating [him].”

 Droutman v. N.Y. Blood Ctr., Inc., No. 03–cv–5384, 2005 WL

 1796120, at *9 (E.D.N.Y. July 27, 2005) (emphasis in original).

             Defendants conducted an investigation and took

 statements from at least four witnesses, each of whom reported

 hearing or seeing a physical altercation between plaintiff and

 Mr. Basdeo.     The undisputed evidence demonstrates that

 defendants had a good faith belief, based on their

 investigation, that plaintiff initiated the physical altercation

 with Mr. Basdeo.     The altercation was in violation of NYADI’s

 employee handbook, of which plaintiff was aware.           Courts in this

 circuit have held that violations of employer bans on fighting

                                      22
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 23 of 31 PageID #: 783



 constitute a legitimate non-discriminatory reason for

 terminating an employee.       See Stepheny v. Brooklyn Hebrew School

 for Special Children, 356 F. Supp. 2d 248, 260 (E.D.N.Y. 2005)

 (“Defendant has submitted indisputable evidence that it

 terminated [plaintiff] because she participated in [a] fight in

 the School’s parking lot . . . .”); Anderson, 507 F. Supp. 2d at

 330 (“Plaintiff admitted that he participated in [a fight], and

 even if his participation could be construed as self-defense,

 there is no dispute that Plaintiff’s activities were of the sort

 specifically proscribed by Defendant’s Rules and Regulations.”).

             As plaintiff has failed to establish a prima facie

 case of discrimination regarding his termination, and because

 NYADI terminated plaintiff for the legitimate non-discriminatory

 reason of engaging in a physical altercation with a co-worker,

 defendants’ motion for summary judgment is granted on the claims

 of discrimination under Title VII and the NYSHRL.

    II.   Plaintiff’s Race and National Origin Discrimination
          Claims Fail under Local Law

          A. Legal Standard

             The NYCHRL makes it “unlawful for an employer or an

 employee or agent thereof” to discharge an employee based on,

 inter alia, the employee’s race or national origin.            N.Y.C.

 Admin. Code § 8–107(1)(a).       It is also unlawful to discriminate

 against such person in “terms, conditions or privileges of


                                      23
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 24 of 31 PageID #: 784



 employment.”     Id.    Under the NYCHRL, “an employer is strictly

 liable for the unlawful harassment of employees by their

 supervisors or managers, regardless of whether the harassment

 culminates in a tangible employment action.”          Dillon v. Ned

 Mgmt., Inc., 85 F. Supp. 3d 639, 657, 658 (E.D.N.Y. 2015).             To

 sustain a discrimination claim under the NYCHRL, a plaintiff

 need not establish a materially adverse employment action.

 Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102,

 114 (2d Cir. 2013).

             Although the NYCHRL was formerly construed to be

 coextensive with its federal and state counterparts, the law was

 amended in 2005 and requires an independent analysis.            Id. at

 109.   Courts must construe the NYCHRL’s provisions “broadly in

 favor of discrimination plaintiffs, to the extent that such a

 construction is reasonably possible[.]”          Id. (citing Albunio v.

 City of New York, 16 N.Y.3d 472, 477-78 (2011)).

          B. Application

             Even under the broader construction required by the

 NYCHRL, plaintiff cannot make out failure to promote or

 termination claims of discrimination based on his race or

 national origin.       “As with [plaintiff]’s federal and state

 discrimination claims, []he has not shown that []he was treated

 differently with respect to [his] termination because of any

 race or [origin]-based discriminatory motives harbored by

                                      24
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 25 of 31 PageID #: 785



 individuals at [NYADI].”       Mauze v. CBS Corp., 340 F. Supp. 3d

 186, 209 (E.D.N.Y. 2018), adhered to on reconsideration, No. 15-

 cv-4905, 2019 WL 8137641 (E.D.N.Y. Jan. 23, 2019).

             As discussed above, defendants had legitimate, non-

 discriminatory reasons both for choosing Mr. Rose (who was more

 qualified) for a job instead of plaintiff, and for terminating

 plaintiff (after he started a physical altercation with a co-

 worker).    Accordingly, plaintiff cannot succeed on a claim for

 discrimination under the NYCHRL, which still requires a showing

 of some disparate treatment.        Plaintiff contends that he was

 treated differently than Mr. Rose and Mr. Bosdeo (Pl. Opp. at

 19), but Mr. Rose was more qualified and Mr. Basdeo was found

 not to be an aggressor in the altercation.          Thus, plaintiff

 cannot show disparate treatment, and cannot succeed under the

 NYCHRL.    See Sotomayor, 862 F. Supp. 2d at 258 (even under

 NYCHRL, “a plaintiff must still link the adverse employment

 action to a discriminatory motivation”); see also Moore v.

 Metro. Transp. Auth., 999 F. Supp. 2d 482, 501 (S.D.N.Y. 2013)

 (“Even under the liberal NYCHRL standard, no jury viewing this

 evidence could find [defendant] liable under either McDonnell

 Douglas or a mixed motive analysis.”).




                                      25
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 26 of 31 PageID #: 786



    III. Plaintiff’s Retaliation Claim Fails under Title VII,
         State Law, and Local Law

          A. Legal Standard

             The federal anti-retaliation statute “seeks to secure

 th[e] primary objective [of] preventing an employer from

 interfering (through retaliation) with an employee’s efforts to

 secure or advance enforcement of [Title VII’s] basic

 guarantees.”     Burlington N. & Santa Fe Ry. Co. v. White, 548

 U.S. 53, 63 (2006).      As with discrimination claims, federal and

 state retaliation claims are governed by the McDonnell Douglas

 framework.    Zann Kwan v. Andalex Grp. LLC, 737 F.3d 834, 843 (2d

 Cir. 2013).

             To establish a prima facie case of retaliation under

 federal and state law, a plaintiff must show (1) participation

 in a protected activity, (2) the defendant’s knowledge of the

 protected activity, (3) an adverse employment action, and (4) a

 causal connection between the protected activity and the adverse

 employment action.      Id. at 844.    Once the plaintiff makes a

 prima facie showing, the burden shifts to the employer to

 articulate a legitimate, non-retaliatory reason for the

 employment action.      Id. at 845 (citing United States v. Brennan,

 650 F.3d 65, 93 (2d Cir. 2011)).           After a non-retaliatory reason

 has been articulated, the presumption of retaliation drops, and




                                       26
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 27 of 31 PageID #: 787



 the plaintiff must then demonstrate the non-retaliatory reason

 is a mere pretext for retaliation.         Id.

             A plaintiff “alleging retaliation in violation of

 Title VII must show that retaliation was a ‘but-for’ cause of

 the adverse action, and not simply a ‘substantial’ or

 ‘motivating’ factor in the employer's decision.”           Id. (citing

 Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360

 (2013)).    This does not require proof that retaliation was the

 only cause for the employer’s action, but that the adverse

 action would not have occurred absent the retaliatory motive.

 Id. at 846.     “A plaintiff may prove that retaliation was a but-

 for cause of an adverse employment action by demonstrating

 weaknesses, implausibilities, inconsistencies, or contradictions

 in the employer's proffered legitimate, nonretaliatory reasons

 for its action.”     Id.

             With respect to retaliation claims, courts consider a

 broader range of conduct than they do for discrimination claims.

 Unlike the discrimination provision, the anti-retaliation

 provision of Title VII is not limited to discriminatory actions

 that affect the terms and conditions of employment.            Burlington,

 548 U.S. at 63.     Courts properly assess “whether the actions of

 an employer could dissuade a reasonable worker from making a

 charge of discrimination.”       Conforti v. Sunbelt Rentals, Inc.,

 201 F. Supp. 3d 278, 302 (E.D.N.Y. 2016).

                                      27
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 28 of 31 PageID #: 788



             “The temporal proximity of events may give rise to an

 inference of retaliation for the purposes of establishing a

 prima facie case of retaliation under Title VII, but without

 more, such temporal proximity is insufficient to satisfy [the

 plaintiff]’s burden to bring forward some evidence of pretext.”

 El Sayed v. Hilton Hotels Corp., 627 F.3d 931, 933 (2d Cir.

 2010).    “[E]mployer actions prohibited by Title VII’s anti-

 discrimination provision are limited to conduct that affects the

 terms and conditions of employment, while under Title VII’s

 anti-retaliation provision, the challenged action need not

 affect the terms and condition of employment in order to

 constitute unlawful retaliation.”         Siddiqi v. New York City

 Health & Hosps. Corp., 572 F. Supp. 2d 353, 372 (S.D.N.Y. 2008)

 (citing Burlington, 548 U.S. at 63-64).

             The “NYCHRL’s retaliation provision is broader than

 Title VII’s[,] protecting plaintiffs who ‘oppos[e] any practice

 forbidden under’ the law from conduct ‘reasonably likely to

 deter a person engaging in such action.’”          Id. at 76 (citing

 Mihalik, 715 F.3d at 112).       “While the NYCHRL has a less

 demanding standard [for retaliation], a plaintiff still must

 establish that there was a causal connection between [his]

 protected activity and the employer’s subsequent action, and

 must show that a defendant’s legitimate reason for [his]

 termination was pretextual or motivated at least in part by an

                                      28
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 29 of 31 PageID #: 789



 impermissible motive.”      Hughes v. Twenty-First Century Fox,

 Inc., 304 F. Supp. 3d 429, 449 (S.D.N.Y. 2018) (quotation

 omitted).

          B. Application

             Plaintiff argues that his September 2016 termination

 was unlawful retaliation as a result of his complaints about the

 comments Mr. Caballero made during the training session that

 occurred in May 2015.      (See Pl. Opp. at 16-17.)       As an initial

 matter, plaintiff contends that there is a factual dispute

 regarding when the comments and corresponding complaints were

 made; plaintiff argues that the comments by Mr. Caballero were

 made in May 2016, and the date on the sign-in sheet, indicating

 the training occurred in May 2015, was incorrect.           (Id. at 17.)

 However, in support, plaintiff has offered only his own

 testimony, and Mr. Caballero’s testimony that he normally held

 his training sessions on Wednesdays.         (Id.)   But even if the

 sign-in sheet were off by a year, and the training actually

 occurred on May 28, 2016, as plaintiff recalls, that was a

 Saturday, not a Wednesday.       Plaintiff’s speculation about the

 date of the training, in the face of an admissible document

 listing the date, does not create a triable issue as to when the

 training occurred.      Thus, there is insufficient temporal

 proximity between the protected activity and the allegedly

 retaliatory act for a prima facie showing that plaintiff’s

                                      29
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 30 of 31 PageID #: 790



 termination in September 2016 was linked to his compliants in

 May 2015.    See Elhanafy v. Shinseki, No. 10-cv-319, 2012 WL

 2122178, at *17 (E.D.N.Y. June 12, 2012) (“In order for temporal

 proximity to establish causality, the intervening period must be

 ‘very close,’—generally no more than a couple months, at

 most[.]”) (quoting Clark County Sch. Dist. v. Breeden, 532 U.S.

 268, 272 (2001)).

             In any event, plaintiff’s claim fails under federal

 and state law because he cannot establish that his alleged

 complaints were a “but-for” cause of his termination.            See

 Nassar, 570 U.S. at 360.       As described above, plaintiff was

 terminated after defendants conducted an investigation, and

 determined that plaintiff violated their employment policies

 when he engaged in an altercation with a co-worker on September

 1, 2016.    No reasonable jury could find that his termination,

 five days after the incident and following an investigation, was

 in retaliation for complaints he made more than one year

 earlier.    Even under the broader NYCHRL, plaintiff could not

 show that his termination was linked to his complaints, given

 the investigation and the good faith belief on the part of NYADI

 that plaintiff instigated a physical altercation with a co-

 worker.

             Likewise, plaintiff could not show that his complaint

 was a “but for” cause of NYADI’s failure to promote him (which,

                                      30
Case 1:17-cv-06909-KAM-ST Document 52 Filed 09/30/20 Page 31 of 31 PageID #: 791



 under plaintiff’s version of the facts, occurred one year before

 he made any complaints).       As discussed above, NYADI has

 proffered evidence of valid reasons for choosing a different

 employee for the position, Mr. Rose, and there has been no

 showing of pretext.

             Accordingly, defendants’ motion for summary judgment

 is granted on the claims of retaliation pursuant to Title VII,

 the NYSHRL, and the NYCHRL.

                                  CONCLUSION

             For the reasons stated above, defendants’ motion for

 summary judgment is granted in its entirety.          The Clerk of Court

 is respectfully requested to enter judgment for defendants and

 close this case.

 SO ORDERED

 Dated:      September 30, 2020
             Brooklyn, New York


                                                    /s/
                                           HON. KIYO A. MATSUMOTO
                                           United States District Judge
                                           Eastern District of New York




                                      31
